                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:19-MC-00008-KDB-DSC

        UNITED STATES OF AMERICA,

                Petitioner,

                v.                                              ORDER

        KEVIN B. CRAFT,

                Respondent.



       THIS MATTER is before the Court concerning the Petition of the United States (Doc.

No. 1), the October 10, 2019 Order to Show Cause (Doc. 2) and the Magistrate Judge’s

Memorandum and Recommendation (“M&R”) (Doc. No. 8), recommending that the Court grant

the Petition of the United States to enforce a summons issued by the Internal Revenue Service

(“IRS”) to Defendant Kevin B. Craft. The parties have not filed an objection to the M&R, and the

time for doing so has expired. Fed. R. Civ. P. 72(b)(2).

                                     I.      BACKGROUND

        No party has objected to the Magistrate Judge’s statement of the factual and procedural

background of this case. Therefore, the Court adopts the facts as set forth in the M&R. See

Thomas v. Arn, 474 U.S. 140, 149–50 (1985) (explaining the Court is not required to review,

under a de novo or any other standard, the factual or legal conclusions of the magistrate judge to

which no objections have been raised).

                               II.        STANDARD OF REVIEW

        A district court may designate a magistrate judge to “submit to a judge of the court

 proposed findings of fact and recommendations for the disposition” of dispositive pretrial

                                                    1
matters, including motions to dismiss. 28 U.S.C. § 636(b)(1). Any party may object to the

magistrate judge's proposed findings and recommendations, and the court “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). However, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation” and

need not give any explanation for adopting the M&R. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983).

Also, the Court does not perform a de novo review where a party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate's proposed

findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). After

reviewing the record, the court may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge or recommit the matter with instructions. 28

U.S.C. § 636(b)(1).

                                      III.    DISCUSSION

       Having carefully reviewed the Magistrate Judge's M&R, the relevant portions of the

record and applicable legal authority, this Court is satisfied that there is no clear error as to the

M&R, to which no objection was made. Diamond, 416 F.3d at 315. Accordingly, this Court

finds that it should adopt the findings and recommendations set forth in the M&R as its own and

that the Petition of the United States (Doc. No. 1) should be granted and the IRS Summons

issued to Kevin B. Craft on or about March 21, 2019 should be enforced.




                                                     2
                          IV.     CONCLUSION

IT IS, THEREFORE, ORDERED that:

1. The Magistrate Judge’s M&R, (Doc. No. 8), is ADOPTED; and


2. Petitioner’s Petition (Doc. No. 1), is GRANTED; and Kevin B. Craft is hereby
   Ordered to fully comply with and obey the Summons issued to him by the IRS on or
   about March 21, 2019 by producing to Revenue Officer Teresa H. Driver, or any
   other person designated by the IRS, all books , papers, records , and other data
   that are demanded by the Summons and that are in his possession, custody, or
   control, by no later than April 3, 2020, by appearing on April 3, 2020 at 10:00
   a.m., at the IRS 's office located at 4905 Koger Blvd, Suite 102, Greensboro, NC
   27407, before Revenue Officer Driver, or any other person designated by the IRS,
   and give testimony, as demanded by the Summons.



SO ORDERED ADJUDGED AND DECREED.




                            Signed: March 3, 2020




                                          3
